            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

WEBB'S PRODUCE FARMS AND MARKET*                              PLAINTIFF

v.                        No. 3:19-cv-357-DPM

CITY OF MCCRORY* and
WOODRUFF COUNTY*                                           DEFENDANTS

                                  ORDER
     1. Motion to reconsider, Doc. 10, denied.         Webb's still hasn't
provided    documentation        required   by   Federal   Rule   of Civil
Procedure 65 for a temporary restraining order.            And appointing
counsel still isn't warranted.
     2. Motion to amend, Doc. 11, denied as unnecessary. The Court
required an amended complaint, Doc. 3, so no motion was needed.
     3. The Court must screen the amended complaint.              28 U.S.C.
§ 1915(e)(2). Webb's has said the defendants want to close down its

business.   Doc. 7.    The amended complaint provides particulars.
Webb's pleads the following facts. On two occasions, Chief Firefighter
Joe Slocum intentionally damaged crops and equipment, costing the
farm tens of thousands of dollars and two contracts. He also made


*The Court directs the Clerk to change the parties as indicated above.
Doc. 7 & 9. Woodruff County replaces the Woodruff County sheriff's
department as a named defendant for the reasons given in this Order.
racially disparaging remarks and death threats to a farm employee.
Mayor Doyle Fowler conducted an illegal background check and
threatened a farm employee who had reported the alleged crop damage
to a media outlet.    Officer Nick Watson arrested a farm employee
without a warrant and used excessive force in the process; and Officer
James Durham hindered payment of a bond.                Thomas Kendrick
conducted an illegal investigation, physically assaulted a farm
employee, and made racially disparaging remarks and verbal threats.
     Webb's has plausible claims under 42 U.S.C. § 1983 for unlawful
arrest, excessive force, and due process and equal protection violations.
White v. Jackson, 865 F.3d 1064, 1074 (8th Cir. 2017); Burton v. Livingston,
791 F.2d 97, 100-1 (8th Cir. 1986). Webb's also has plausible claims
under 42 U.S.C. § 1981 for racial discrimination and retaliation. Gregory
v. Dillard's, Inc., 565 F.3d 464, 468-69 (8th Cir. 2009); CBOCS West, Inc.
v. Humphries, 553 U.S. 442, 457 (2008). Any unlawful acts must have
resulted from an unconstitutional policy or custom established by the
defendants. Artis v. Francis Howell North Band Booster Association, Inc.,
161 F.3d 1178, 1181-82 (8th Cir. 1998). At the screening stage, Webb's
has satisfied this element by alleging the defendants' overall purpose
of closing down the farm, and the pervasiveness of the defendants'
employees' actions towards the farm and its employees.
     4. The Woodruff County sheriff's department, a named
defendant, can't be sued. Ketchum v. City of West Memphis, Arkansas,


                                    -2-
974 F.2d 81, 82 (8th Cir. 1992). The Court therefore construes claims
against the department as claims against Woodruff County.
     5. The Court directs the Clerk to prepare summonses for the
defendants using the addresses provided by Webb's; the Woodruff
County summons goes to the address provided in August. Doc. 2 at 2.
The Court directs the U.S. Marshal for the Eastern District of Arkansas
to serve the summonses, the amended complaint, Doc. 11, and this
Order without prepayment of fees.
     So Ordered.

                                D.P. Marshalf Jr.
                                United States District Judge




                                  -3-
